Citation Nr: 0008407	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-17 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation benefits for vancomycin resistant Enterococci, 
left leg, during hospitalization in May and June 1996 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1997).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from November 1954 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied the veteran's 
claim for VA disability compensation benefits for vancomycin 
resistant Enterococci, left leg, during hospitalization in 
May and June 1996 pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1997).


FINDING OF FACT

The claim of entitlement to VA disability compensation 
benefits for vancomycin resistant Enterococci, left leg, 
during hospitalization in May and June 1996 pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to VA disability compensation 
benefits for vancomycin resistant Enterococci, left leg, 
during hospitalization in May and June 1996 pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The current record shows that the veteran was admitted to 
Lahey Hitchcock Medical Center on April 10, 1996, for 
cirrhosis and chronic left lower extremity cellulitis.  He 
was discharged on April 19 and was re-admitted the following 
day because he was unable to move around due to left leg 
pain.  On examination, there was a severely ulcerated left 
lower extremity 4 cm. by 5 cm. area of necrosis in the medial 
aspect of the left lower extremity and an area below that 11 
cm. by 12 cm.  He was maintained on an antibiotic and 
transferred to Integrated Health Services on April 29.  He 
was subsequently transferred to a VA hospital on May 24, 
1996.

VA hospital records show that the veteran was admitted with 
venous stasis ulcers on May 24, 1996.  The ulcers were found 
to be extremely deep with lots of necrotic tissue and were 
debrided in the emergency room.  On the seventh day of his 
hospitalization, three days after an antibiotic was 
discontinued, increased infection and abscess was noted on 
the lateral aspect of the lower leg.  It was reported that 
the cultures were growing out gram-positive cocci and gram-
negative rods, with previous cultures having shown E. coli, 
Enterococcus, Candida and bacteroides.

It was reported that after ten days of Imipenem and nineteen 
days of antibiotics, the veteran's antibiotics were 
discontinued.  His cultures from June 15 showed continued 
pseudomonas and Enterococcus.  It was noted that 
sensitivities on the Enterococcus returned to be vancomycin 
resistant and he was placed on precaution.  His wounds were 
observed for eleven days off antibiotics and were found to be 
granulating well.  He was discharged home on June 28, 1996.  
The veteran, in a letter dated in August 1996, indicated that 
he had not been treated properly at Lahey Clinic or 
Integrated Health Services and that he could have lost his 
leg or worse if it were not for the outstanding surgeons at 
the VA Hospital.

A VA medical examination was conducted in June 1998.  At this 
time the veteran reported that he felt that many of his 
problems on the left lower extremity had been complicated by 
picking up an Enterococcus infection and that the vancomycin 
was not susceptible to treating the type of Enterococcus 
which he obtained, he believes, in the VA Hospital.  
Following examination, the diagnosis was status post stasis 
ulcer with skin grafting and chronic infection cleared at 
present.

The examiner indicated that vancomycin resistant Enterococci 
were noted on the veteran's chart in the time period May 24 
to June 28, 1996.  It was indicated that on careful review of 
the veteran's medical records, the examiner could find no 
evidence of a breach in aseptic techniques or surgical 
treatment for left lower leg ulcer; it was correct and proper 
for the current medical protocol in the debridement and 
treatment of leg ulcers.  It was noted that Enterococci and 
pseudomonas were common organisms for shin infections and 
that a review of the record did not show the organisms were 
the result of hospital care, or medical or surgical treatment 
in the period from May 24 to June 28, 1996.  The examiner 
stated that he could find no evidence of carelessness, 
negligence or lack of proper skill, error in judgment or 
similar instances of fault by VA in furnishing hospital care, 
or medical or surgical treatment.

Analysis

38 U.S.C.A. § 1151 provides that disability compensation 
shall be awarded for a qualifying additional disability in 
the same manner as if such additional disability were service 
connected.  A disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
VA hospitalization, medical or surgical treatment, or 
examination; or an event not reasonably foreseen.

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
or examination, it will be necessary to show that additional 
disability is actually the result of such disease or injury 
or aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c) (1999).

Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as here, a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish well-grounded claims.  While the veteran was 
certainly competent to judge the immediate effects of his 
treatment, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

In this case, the veteran has requested VA disability 
compensation benefits for vancomycin resistant Enterococci, 
left leg, during hospitalization in May and June 1996, 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The VA 
medical records confirm that he was found to have vancomycin 
resistant Enterococci when he was treated during VA 
hospitalization in May and June 1996.  However, the Board 
points out that the record is entirely negative for any 
clinical evidence suggesting a link between the care the 
veteran received during his VA hospitalization and the 
vancomycin resistant Enterococci.  Although the veteran has 
expressed his opinion that such a relationship exists, he is 
not qualified, as a lay person, to furnish medical opinions 
or diagnoses.

The only medical evidence addressing the question of whether 
there is such a relationship is the June 1998 opinion of the 
VA examiner; it was his opinion that the aseptic techniques 
and surgical treatment for left lower leg ulcer were correct 
and proper and that a review of the record did not show the 
organisms were the result of hospital care, or medical or 
surgical treatment from May 24 to June 28, 1996; the examiner 
could find no evidence of carelessness, negligence or lack of 
proper skill, error in judgment or similar instances of fault 
by VA in furnishing hospital care, or medical or surgical 
treatment.

As no competent evidence has been submitted demonstrating 
that the veteran's vancomycin resistant Enterococci, left 
leg, is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing VA hospitalization, 
medical or surgical treatment, the claim for VA disability 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 is not well grounded, and must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to VA disability compensation benefits for 
vancomycin resistant Enterococci, left leg, during 
hospitalization in May and June 1996 pursuant to the 
provisions of 38 U.S.C.A. § 1151 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 
- 2 -


- 5 -


